Citation Nr: 1635440	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  07-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a brainstem disorder.

3.  Entitlement to service connection for headaches, to include as secondary to claimed cervical spine and brainstem disorders.


REPRESENTATION

Veteran represented by:	Dana W. Duncan, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from May 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for cervical spine, brainstem and headache disorders.  

The procedural history of this case is fairly lengthy.  In a November 2008 decision, the Board denied service connection for cervical spine, brainstem and headache disorders.  The Board additionally denied service connection for bilateral hearing loss, tinnitus, vertigo/Meniere's disease, a pituitary lesion, vision, thoracic spine, hypertension, liver, bowel, acute diverticulitis, and psychiatric disorders, as well as entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

The Veteran timely appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Joint Motion for Remand and Court order, the Court vacated and remanded the issues of service connection for cervical spine, brainstem and headache disorders back to the Board.  The appeal of the issues of service connection for bilateral hearing loss, tinnitus, vertigo/Meniere's disease, a pituitary lesion, vision, thoracic spine, hypertension, liver, bowel, acute diverticulitis, and psychiatric disorders and entitlement to TDIU were dismissed as abandoned in the March 2010 Joint Motion for Remand and Court order.  The Board notes that those 12 issues are considered final and will no longer be discussed.  

The cervical spine, brainstem and headache issues were returned to the Board in August 2010, at which time the Board again denied service connection for those disorders.  The Veteran again timely appealed that decision to the Court.  In an October 2011 Joint Motion for Remand and Court order, the Court vacated the August 2010 decision and again returned the issues of service connection for cervical spine, brainstem and headache disorders to the Board.  

The Board subsequently remanded those claims for additional development in April 2012, October 2012, August 2013, June 2014, and finally in November 2014.  Following the case's return to the Board in June 2015, the Board sought a Veterans Hospital Administration (VHA) opinion; a July 2015 VHA opinion was obtained and the Board sought clarification of that opinion in August 2015.  The VHA specialist clarified that opinion in August 2015.  The Veteran and his representative were sent copies of the July 2015 VHA opinion and August 2015 addendum clarification opinion in December 2015.  

After the appropriate amount of time for response following notification of those opinions had expired, the Board subsequently remanded the case to the AOJ in March 2016 so that the Veteran's Board hearing request from October 2015 could be fulfilled.  During the pendency of that remand, the Veteran withdrew his hearing request in April and May 2016 correspondences.  The case has subsequently been returned to the Board at this time for further appellate review and adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran currently has any brainstem disability or dysfunction.  

2.  Insofar as the Veteran has cervical spine disabilities, such are shown to be diagnosed as basilar invagination, anterior angulation, and cervical spine fusions at the base of the skull and in the upper cervical region, but not cervical spine arthritis.  

3.  The Veteran's cervical spine disabilities are shown to be congenital defects, not congenital diseases, which have not been the subject of additional disability due to superimposed disease or injury.  

4.  The Veteran's statements respecting continued and chronic headaches during and after military service are not credible.  

5.  The Veteran's headaches are not shown to be incurred in or otherwise the result of military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for establishing service connection for a brainstem disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for establishing service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in May and July 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file, as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA obtained several relevant examinations and medical opinions of the Veteran's cervical spine, brainstem and headache disorders.  Ultimately, however, the Board sought a VHA specialist's opinion as to the cervical spine, brainstem and headache issues, which was obtained in July 2015 with clarifications obtained in August 2015.  All of those examinations and medical opinions are discussed below.  The Board has determined that the VHA opinion and the other opinions of record are adequate at this time to adjudicate the Veteran's claims on appeal.  

The Board acknowledges that this case has been the subject of several remands, the most recent in March 2016 was to schedule the Veteran for a requested Board hearing.  The Veteran withdrew his hearing request in April and May 2016 correspondences.  The Board has determined that the development sought in the previous remands of these issues and the previous remand instructions have been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, the Board notes that the Veteran submitted a November 2015 statement and a letter indicating that he was scheduled for December 2015 appointments with private treatment providers at TriWest Healthcare Alliance and Barrows Neurosurgical Institute.  The Veteran has not indicated that he actually kept those appointments, has not indicated that there are outstanding treatment records from those providers, nor has he provided VA with the requisite authorization forms respecting those treatment providers in order to obtain those records.  

Moreover, the Board declines to remand this case further at this time in light of the Board's previous remand in March 2016 for a hearing, and the Veteran's adamant and definitive statements in his April and May 2016 that he wished to cancel his hearing before the Board and for the case to be transferred to the Board immediately for "the immediate completion of this claim by the Board."  The Board must therefore construe these statements by the Veteran to be indicative that there are no outstanding records for TriWest Healthcare Alliance and Barrows Neurological Institute for the Board to obtain at this time.

Consequently, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Background

The Veteran's service treatment records show that on a February 1989 induction report of medical history, the Veteran indicted that he had previously experienced a head injury.  The examiner noted that the Veteran reported hitting his head on a crib with no loss of consciousness.  The Veteran's head and cervical spine were normal at that time.

The Veteran's service treatment records are negative for any complaints or diagnoses of a brainstem or cervical spine disorder.  The Veteran's service treatment records do, however, show that in October 1992, he complained of headaches for the previous 3 to 4 days.  He stated that they were localized over the left temporal area and waxed and waned.  The Veteran reported that he performed data processing at a computer and had been working 9 hours a day for 11 days straight.  He reported that he felt better when he went to bed and could fall asleep immediately.  The Veteran denied any head trauma or chronic headaches.  On observation, no headache was present.  The assessment was muscle contraction headaches, and he was told to change the computer screen colors to monochromes (blue/gray).  

The Veteran's cervical spine and brainstem were normal on his February 1993 separation examination.  The Veteran denied any frequent or severe headaches, dizziness or fainting trouble, hearing loss, or eye, ear, nose or throat trouble in his Report of Medical History in February 1993.

After separation from military service, a November 2002 private medical report stated that the Veteran was being referred for "new onset" headaches.

A December 2002 private medical report stated that the Veteran experienced positional vertigo symptoms in July 2002 and November 2002, with chronic headaches for "months."

A December 2002 private computed tomography and Magnetic Resonance Imaging (MRI) report stated that the Veteran complained of progressively worsening severe headaches.  A subsequent December 2002 letter from a private physician stated that the Veteran complained of "chronic headaches intermittently for months."  After physical examination, the impression was headaches.  The private physician stated that "I do not know what the cause is, although they may just be migraines."  The medical evidence of record shows that a headache disorder has been consistently diagnosed since December 2002.

In a February 2003 VA general medical examination, the Veteran denied any headaches at that time.  

In a May 2003 letter from VA doctor, Dr. M.A.M., it was noted that the Veteran presented to neurosurgery with complaints of headaches beginning at the end of last year, and an incidental pituitary tumor was found, although it did not appear to have any correlation with his complaints and the subsequent findings.  Dr. M.A.M. indicated that the Veteran was unable to work as a result of his complaints, including his headaches at that time.

In an October 2003 VA neurology examination, the Veteran reported headaches, occasionally blurry vision and possible atypical seizures; he reported that his headaches developed approximate a year before his examination with dizziness, balance instability and tinnitus.  He was worked-up and found to have a suprasellar mass which was thought to be a pituitary tumor.  After examination, the Veteran was diagnosed with tension-type headaches which were mildly impairing, and a pituitary tumor which did not appear related to his headaches.  

In a November 2003 statement in connection with his nonservice-connected pension claim, the Veteran indicated that he had been diagnosed with an abnormal skull-cervical spine junction.  

A November 2003 VA radiographic report stated that on views of the Veteran's lateral cervical spine, there appeared to be a "fusion of the facets at C1-2 with a small cleft seen anteriorly at the junction of the odontoid with the body of C2 that is presumably developmental in nature and represents normal variation."  The impression was apparent fusion of the posterior elements at C1-2 with possible congenital deformity or post-traumatic deformity between the odontoid and body of C2 that should be correlated with clinical history.

A November 2003 VA neurosurgery report dated the next day stated that there was "kinking" of the Veteran's brainstem and that the Veteran's cervical spine disorder was congenital.  The medical evidence of record shows that the Veteran's cervical spine and brainstem disorders have been consistently diagnosed since November 2003 and that they have consistently been described as congenital in nature.

In a January 2004 letter from another VA doctor, Dr. T.D., it was noted that the Veteran had chronic lightheadness, dizziness, and several episodes of vertigo over the past several years, as well as headaches, depression, macular degeneration, cervical arthritis, and a pituitary tumor; that doctor also noted that specific testing revealed sensorineural hearing loss.  Dr. T.D. concluded that the Veteran's overall clinical problems were contributing to his overall chronic imbalance and that he was unable to engage in full-time employment.  

In a February 2004 private disability determination report, the Veteran reported that his "problems started in November of 2002.  He feels that around November 25, 2002, he developed a pulling sensation in his head and this is what he says, and also associated with that were problems with his balance, coordination and headaches."  After physical examination, the diagnosis was complaints of headaches, for which the "etiology . . . has never been determined."

Ultimately, in February 2004, the Social Security Administration (SSA) decided that the Veteran was unemployable as a result of his vertigo/dizziness related to his pituitary tumor, depressive disorder, tinnitus, obesity, and headaches.  The Veteran was a long-haul truck driver until approximately November 2002, when he had to quit that job due to his vertigo and dizziness.  The Board has reviewed the records associated with that award of benefits.  

In a February 2005 VA neurosurgery outpatient report, the Veteran reported that he developed headaches in 2002; his headaches were associated with vertigo and tinnitus at that time.  The examiner noted that following work-up the Veteran was found to have a mass lesion in his pituitary gland.  At that time, the Veteran also reported some intermittent neck pain.  After examination, the examiner noted that the Veteran's first problem appeared to be a pituitary gland lesion.  The second problem was a congenital abnormality of his cervical spine; there was at least a partial fusion of three of the cervical vertebra and an elongated odontoid, which created an abnormal angulation in the upper cervical spine and some kinking of the brainstem, although there was no evidence of any abnormal brainstem signal.  With regards to the headaches, the examiner opined as follows:

A more difficult question relates to any relationship between his headaches, lightheadness and tinnitus and his cervical spine anatomy.  Again it would seem unlikely that this anomaly is contributing.  The [Veteran] relates no positional component to his symptoms and one would expect at least some exacerbation in either flexion-extension if it was related to his cervical spine.  

An April 2005 CT scan of the cervical spine notes that there is incomplete segmentation of the C2-3 as a congenital variant; when evaluated alongside recent MRI images of the cervical spine and pituitary region, there appeared a basilar invagination with the tip of the dens about 10 mm above the McGregor's line.  This was associated with exaggerated anterior angulation of the cervicomedullary junction, although there was no definite brainstem or cord abnormality appreciated on the MRI images.  The appearance may be related to the ligamentous laxity, as a part of the congenital process, although there was no bony substance abnormality.  

In a September 2006 VA neurology record, it was noted that the Veteran had congenital fusion of the upper cervical vertebrae with an abnormal angulation and a prolonged odontoid and basilar invagination; he actually had no signal change in the brainstem or compromise of the CFS space.  The examiner noted that at that time and in the past, the Veteran had not had any problems with that congenital abnormality.  The Veteran also reported having posterior occipital headaches which radiate forward and were pressure-like in nature.  The examiner diagnosed the Veteran with congenital fusion of the C2-3 with abnormal angulation, which was currently asymptomatic, and headaches; no etiology of the headaches was given.  

A December 2006 VA neurological disorders examination report stated that the Veteran's claims file had been reviewed.  The Veteran reported that he began having headaches while in active military service; he reported they were posteriorly over the base of the skull and would sometimes cover his entire head.  The examiner noted the 2002 diagnosis of the pituitary tumor as well as the incidental finding of a congenital cervical spinal fusion.  After physical examination, the diagnosis was headaches.  The examiner stated that "[i]t is impossible to resolve the issue as to whether or not this is related to any conditions in the military service without res[or]ting to mere speculation."

In his January 2007 notice of disagreement, the Veteran related his headaches to his basilar invagination and other cervical spine/brainstem conditions.  He further contended that his occupation during military service led to the development of headaches and other increased symptomatology of his congenital disorder during military service.

In an April 2007 VA neurology note, the examiner diagnosed the Veteran with basilar invagination and a headache; the examiner opined that he believed the Veteran's headaches were secondary to occipital neuralgia which were likely exacerbated by recently-increased head movements.  

The Veteran testified at a Decision Review Officer (DRO) hearing in September 2007 that he had headaches during military service and that he finally sought treatment for that condition in October 1992.  He said that the military doctors told him they were tension headaches which were the result of the overhead light and computer screen glare from his job as a data processing technician.  He said that he did not seek further treatment during service after that, although he continued to have headaches which he treated with Tylenol.  The Veteran additionally contended during his DRO hearing that his headaches, cervical spine and brainstem conditions worsened as a result of his data processing job during military service.  The Veteran further stated that based on his own research, headaches is the number one symptom associated with basilar invagination.  

An October 2007 letter from a VA medical examiner stated that the Veteran

suffers from congenital abnormalities of the cervical spine and compression of the brain stem, including all of the residual effects from this abnormality.

It is the opinion of this provider that while [the Veteran] was in the Navy he was seen by Air Force doctors and was improperly diagnosed for the above stated condition.

The headaches that were improperly diagnosed per the Air Force is caused by or a result of the missed congenital abnormality of the cervical spine and the compression of the brain stem, including all the residual effect the [veteran] has suffered from this improperly diagnosed condition.

In an April 2008 VA aid and attendance examination, the examiner-a nurse practitioner-noted that the "deterioration of the disease (basilar invagination and pituitary hypophysitis/vertigo) will likely worsen and has no current surgical option."

The Board denied service connection for cervical spine, brainstem and headache disorders in a November 2008 decision; the Board additionally notes that the Veteran's pituitary lesion was also denied service connection in the November 2008 Board decision.  The parties agreed to jointly vacate and remanded to the Board the portion of the November 2008 pertaining to the cervical spine, brainstem and headache disorders, as the parties agreed in the March 2010 Joint Motion for Remand that the Board erroneously applied the wrong legal standard to those issues.  The appeal of the other issues from the November 2008 Board decision, including the pituitary lesion, was dismissed as abandoned in the March 2010 Joint Motion for Remand and Court order.

The Board readjudicated those issues using the legal standard indicated by the Joint Motion for Remand in August 2010.  However, that August 2010 Board decision was again vacated and remanded in an October 2011 Joint Motion for Remand for again applying the incorrect legal standard pertaining to congenital defects and diseases.  

Following remand in April 2012, the Veteran underwent VA examinations of his cervical spine, brainstem and headaches in May 2012, with two different examiners-one for CNS and neurological disorders and one for his cervical spine disorder.  

In a Central Nervous System (CNS) examination, the examiner (Dr. D.A.Y.) noted that the Veteran suffered onset of headaches and vertigo in 2002, which led to the finding of a suprasellar cistern that eventually regressed in size by November 2003; he did not have surgery for that issue, although he continued to have ongoing treatment for pituitary adenoma/hypophysitis and hormonal abnormalities associated with pituitary dysfunction resulting from those disorders.  The examiner also noted that in November 2003, MRI reports revealed a fusion of the Veteran's cervical spine at the base of the occiput and at the C2-3, "both of which were felt to be consistent with congenital anomaly."  Basilar invagination with the tip of the dens about 10 mm above the McGregor's line was also noted, although he was not shown to have a definite brainstem or cord abnormality.  The examiner noted that June 2011 MRI's of the Veteran's brain revealed a stable pituitary lesion.  With respect to headaches, the examiner diagnosed the Veteran with myofascial pain syndrome at that time.  Respecting medical history, the examiner noted that the Veteran suffered onset of occipital headaches in 1992 without significant improvement since.  The Veteran's occipital headaches were "felt to be consistent with occipital neuralgia, [which] never completely resolve[s]."  The Veteran also had trigeminal headaches involving the left side of his face beginning in the early 2000's and that his holocranial headaches, which have been occurring since 1992, were felt to be consistent with pituitary adenoma/hypophysitis.  

With respect to the cervical spine, Dr. V.L.A.-a spinal cord injury physician-noted the Veteran was diagnosed with congenital anomaly of the cervical spine with fusions of the C3 vertebral bodies.  The Veteran related several symptoms, including headaches and vertigo, to his cervical spine disorder at that time.  The examiner noted that he had nerve pain, diagnosed as neuralgia, and was also shown to have small pituitary adenoma after a stint of headaches in 2002.  The Veteran, however, related "the headaches in 2002 with an 4 day long episode of headache in October 1992 that was attributed to prolonged time in front of a computer screen and extended work hours."  The examiner noted that the Veteran did not report residual or continued headaches at separation from military service and that he did not seek medical attention for his headaches for approximately 10 years for a chronic headache.  The examiner noted that diagnostic scans obtained at that time did not indicate any arthritis of the cervical spine.  

Following CNS, cervical spine and neurological/headache examinations, Dr. V.L.A. opined that the Veteran's cervical spine disorder was a congenital defect, not a disease.  Dr. V.L.A. further indicated that it was not caused or permanently aggravated by the Veteran's military service, and that the defect was not subject to a superimposed disease or injury during military service.  That examiner continued as follows:  

The congenital condition has been stable, but the headache and other pain syndromes have evolved and been attributed to both neurological and potentially vascular causes, but not orthopedic causes i.e. bony cervical spinal column.  In short the cervical spine anomaly is not causing neurological or vascular compromise.  Currently the complaints of headache and vertigo are not a symptoms of the bony fusion of the C2 and 3 and furthermore he didn't have start of chronic headaches until years after the end of his active duty period.  Additionally he did not report a neck condition or pain at separation from the military a[s] noted in the medical evidence.  The radiological interpretation, repeatedly, identifies this type of fusion as congenital and essentially stable.  There are slight differences in description, due to differences in image modality and examiner, but there is no progression of this defect.  

In a June 2012 addendum opinion, Dr. D.A.Y. opined as follows:  

[The Veteran's] pituitary adenoma/hypophysitis is not a congenital disease or defect, and this is what comes under the classification of "disorders of the pituitary and other syndrome of diencephalohypophysial origin."  The fusion of his C1 vertebral body with the base of the occiput and fusion of C2-3 vertebral bodies are both consistent with a congenital anomaly; this was discovered on flexion-extension cervical spine films in November 2003. . . . His neck pain was diagnosed as myofascial pain syndrome in 1992 and has not improved over time.  It seems that his underlying congenital vertebral body fusions were aggravated beyond normal progression in service simply based off of this history alone, but I did not delve specifically into this particular question during my assessment.  The neck pain is aggravated with prolonged sitting for greater than 1-2 hours; if military service required this activity, then this could easily have worsened his underlying congenital condition as well.  His pituitary lesion is not congenital.  

The Veteran underwent another VA headache examination in November 2012.  That examiner, Dr. M.F., diagnosed the Veteran with occipital neuralgia in 2007 and multifactorial headaches with myofascial component in 2011.  Dr. M.F. noted that he reviewed the claims file, including the above documents.  Significantly, the examiner noted that from 1992 through 2002, there were no complaints by the Veteran of headaches or that he was treated for headaches; the examiner further noted that in 2002 the Veteran presented with new onset of severe headaches associated with vertigo.  He subsequently detailed a similar medical history to that noted above.  

In the medical history section of the examination, Dr. M.F. stated that 

[g]iven the available medical records and the fact that there is no evidence between the discharge from service and 2002 of [the] Veteran being treated or diagnosed with headaches it is my opinion that it is unlikely that either cervical anomaly, pituitary adenoma or service directly causes [the] Veteran's headaches.  The etiology of the headaches is most likely multifactorial and I am unable to specify this any further.  Veteran has been previously diagnosed with: occipital neuralgia, headaches with myofascial pain.  Veteran is also on hydrocodone for pain which may also contribute to rebound headaches.  

After examination, Dr. M.F. also rendered an opinion in the medical opinion section of the examination report, which was as follows:

I was asked to clarify whether the brainstem disorder is a congenital defect vs. congenital disease.  1. The pituitary microadenoma/lymphocystic hypophysitis is neither congenital disease nor congenital defect.  It is again "disorder of the pituitary gland."  The question of the Board therefore is not relevant in regards to whether it was subject to superimposed disease or injury during the service.  The fact that the lymphocystic hypophysitis decreased in size on its own without any treatment (based on the imaging) suggest acquired nature.  2. The fusion of his C1 cervical vertebral body with the base of occiput and the fusion of the C2-C3 vertebral bodies are congenital anomaly.  (The MRI of the cervical spine dated April[] 2005, reveals the incomplete segmentation of C2 and C3 as a congenital variant as we as the tip of the dens about 10 mm above McGregor's line.  There is exaggerated anterior angulation of the cervical medullary junction but no brain stem or cord abnormalities appreciated.  No bony substance abnormality is evident.)  Again this is a[n] anomaly not a disease.  This condition was not caused by or permanently aggravated by his military service.  This anomaly was also not subject to superimposed disease or injury during active duty service.  The Veteran main and only complaint today of continue[d] severe headaches have evolved over time despite the fact that his anomaly has not changed during this time arguing against the anomaly causing the headaches.  

Also, the AOJ sought clarification from Dr. V.L.A. in a December 2012 addendum opinion; Dr. V.L.A. stated as follows:  

Based on a complete and thorough review of the Veteran's claims file, including medical records, radiology studies, and other pertinent evidence, it is concluded that the Veteran's cervical spine condition is a congenital defect, and not a disease, because it is stable in nature and is not shown to CAUSE OR AGGRAVATE any medical condition or disease.  As previously stated in written response: the radiological REPORTS were reviewed, repeatedly by this examiner, and the defect was described as STABLE and not causing ANATOMICAL BASED DISEASE PROCESS.  If second opinion is being requested on radiological films than this examiner would recommend a NEURORADIOLOGIST to review said films.  However there is NO EVIDENCE on history or exam to support that the congenital anomaly of the cervical spine with fusions of C2 & C3 vertebral bodies is a disease.  

ADDITIONALLY, AS PREVIOUSLY STATED: The medical records entered into Virtual VA records are identified in the evidence section of the 2507 request and have been reviewed.  Virtual VA records have been reviewed.  Diagnosis: Congenital anomaly of the cervical spine with fusions of C2 & C3 vertebral bodies.  The condition of congenital anomaly of the cervical spine with fusions of C2 & C3 vertebral bodies is a DEFECT not a disease.  This condition was NOT caused by or permanently aggravated by his military service.  This defect was not subject to superimposed disease or injury during active duty service.  The congenital condition has been stable, but the headache and other pain syndromes have evolved and been attributed to both neurological and potentially vascular causes, but not orthopedic causes i.e. bony cervical spinal column.  In short the cervical spine anomaly is not causing neurological or vascular compromise.  Currently the complaints of headache and vertigo are not a symptoms of the bony fusion of C2 and C3 and furthermore he didn't have start of chronic headaches until years after the end of his active duty period.  Additionally, he did not report a neck condition or pain at separation from the military as noted in the medical evidence.  The radiological interpretation, repeatedly, identifies this type of fusion as congenital and essentially stable.  There are slight differences in description, due to differences in image modality and examiner, but there is no progression of this defect.  

In February 2013, the Veteran obtained a left greater occipital nerve block for his chronic headaches.  During that examination, it was noted that the Veteran had an abnormal Chiari I malformation.  A subsequent August 2013 C-Spine MRI noted that the Veteran's cervical spine was negative for Chiari I.  

In a March 2013 letter, the Veteran's VA primary care nurse practitioner opined as follows:  

[The Veteran] has been a patient of mine for a number of years in primary care.  He is actively treated with both pain relieving prescriptions and pain clinic modalities, i.e. physical therapy, injections, etc. for chronic cervicalgia, occipital neuralgia, and headaches related to congenital cervical disc fusion C2-3.  There has also been problematic irritation to his trigeminal nerve.  Per the Veteran he served in the US Navy May 1989 to March 1993.  He started complaining of neck problems and/or headaches in 1992 while serving.  At this time he had a desk job spending long hours working at a computer.  This likely contributed to postural problems and exacerbated his cervical vertebrae issues contributing to pain.  I believe it is reasonable to assume his current condition of cervicalgia/headaches, occipital neuralgia and intermittent trigeminal neuropathy was at least as likely as not exacerbated by his prior work duties performed during that time in service.  

In December 2013, the AOJ obtained another VA addendum opinion with a different examiner, Dr. A.M.K.  That examiner noted that she reviewed the entire claims file.  After review of the claims file, Dr. A.M.K. opined as follows:  

I have reviewed the conflicting medical evidence and providing the following opinion: [Dr. V.L.A.] is no longer [with VA].  Her examination reports regarding the Veteran's claim for cervical spine condition [in April 2012 VA] examination and [December 2012] Medical opinion have been reviewed.  As directed in the opinion request medical records from [VA's] Neurology, Pain Clinic and Neurosurgery [departments] have been reviewed.  This includes the [March 20, 2013] neurology note.  In my opinion, based on the additional evidence stated above there is no change to the opinion provided by [Dr. V.L.A. in December 2012] regarding the Veteran's cervical spine condition.  The current cervical spine condition shows no change in the recent records reviewed.  Veteran has reported new upper extremity symptoms to healthcare providers starting in [July 2013] and at the most recent treatment note in pain clinic the assessment was right neck and arm symptoms likely myofascial.  Veteran had MRI cervical spine in [August 2013] which reported the congenital fusion C2-3 and reported negative for significant cervical disc herniation or spinal stenosis and negative for moderate to severe neural foramen narrowing.  No additional testing is indicated.  

The Veteran's mother stated in a March 2014 statement that neither she nor the Veteran had any knowledge of his cervical spine condition prior to November 2003, as prior to that time the entire focus was on his skull rather than his cervical spine.  

Finally, the Board requested a VHA specialist's opinion in June 2015.  The VHA specialist opined as follows in July 2015:  

I have reviewed all of the medical records available in the VBMS on [the Veteran].  My opinion is based on my neurosurgery training, completed in 1989, and experience since that time as a practicing neurosurgeon.  

[The Veteran] has two areas of medical nature in which neurosurgical experience is useful: 1. Basilar invagination.  This is a congenital irregularity in the structure at the base of the skull whereby the top of the cervical spine extends into the opening at the base of the skill a little further than average.  The angle at which the spine meets the skull base is a little more acute.  This was present at birth and when it is a mild degree such as it is here [in this case], does not typically progress.  In [the Veteran]'s case, this problem has remained stable on imaging studies over at least 8 years.  As such, it is very unlikely that it is associated specifically with any symptoms.  Importantly, the degree of the spine invagination into the bottom of the skull and the angle present at this transition from the spine to skull are minimal enough that the brain stem is not adversely distorted or compressed.  The brain stem has been evaluated with sophisticated electrical (objective) testing, Brain Stem Auditory Evoked Potentials, and Somatosensory Evoked Potentials and is found to be normal.  The conclusion in [the Veteran]'s case is that the basilar invagination is a congenital, stable, asymptomatic finding, discovered in the course of evaluating [the Veteran] for complaints of headaches.  In some of the documents it was described as a Chiari malformation.  This is incorrect.  Associated with this in [the Veteran]'s case is a nonsegmentation irregularity between the 2nd and 3rd cervical vertebra (mistakenly called a spontaneous fusion in some of the documents).  This is not a rare irregularity, and it is not the source of symptoms.  

2. Pituitary cyst/Rathke's Pouch cyst/Microcystic adenoma/lymphocystic hypophysitis: Within the pituitary gland, the source of all the basic hormonal activity in the body, is a small cyst.  This is consistent with a Rathke's Pouch Cyst, a congenital irregularity of embryonic development.  At the time that [the Veteran] developed hormonal difficulties, there also appeared to be some inflammation, consistent with lymphocystic hypophysitis.  The cause of this inflammation is unknown.  The inflammation appears to have abated and hormonal function normalized.  The cyst could be associated with a small pituitary tumor which sometimes becomes cystic, but there has been no growth in 8 years, so a tumor is less likely than Rathke's Pouch Cyst as the correct diagnosis.  It is not causing a problem currently, and does not warrant biopsy to make a more definitive diagnosis.  There is no irregularity of the pituitary region that is the basis of any of [the Veteran]'s ongoing complaints.  His pituitary hormonal status is normal.  

Neither of the above two problems are present, or worsened in any way, by any activity [the Veteran] has undertaken in the military, or any activity in life for that matter.  

Before addressing the numbered questions in your letter, there are a few statements by [the Veteran] that I would like to comment on: 

[The Veteran] has no disability of the brainstem or the cervical spine.  I will not comment on the presence of a disability related to headaches.  His headaches, because of the many patterns he has described, appear very unlikely to be related in any way to his basilar invagination and cervical 2/3 non-segmentation congenital irregularities.  

I do not consider [the Veteran]'s contentions that his difficulties were misdiagnosed, and became manifest because of active service duties, is valid, because the diagnoses that he believes to be the source of his problems are not the source of his problems in my opinion.  

Numbered Questions: 1. From what cervical spine and brainstem disabilities does the Veteran currently suffer?  None.  The headache and vertigo problems are completely unrelated to his basilar invagination and cervical spine irregularities in my opinion.  He does not have any major symptoms of cervical degenerative changes.  He has no brainstem problems.  

2. Are any of the identified cervical spine and brainstem disabilities congenital disease or defects? . . .  I do not consider that [the Veteran] has a cervical spine or brainstem disability.  He has a congenital defect (I have used the term irregularity because defect implies something that is not working, there are an enormous range of structural differences in humans that are somewhat atypical, but the person still functions quite well) of the cervical spine and its interface with the base of the skull.  These are certainly not diseases.  

3. . . . [I]s there any disability superimposed on any identified congenital defect? . . . Again, I do not consider there is a cervical spine or brainstem disability.  IF one were to accept that, there is no contribution to these congenital defects from his active duty service.  There is always a little aging of body parts, but in this case minimal.

4. . . . [I]s it undebatable that these disabilities did not increase in severity during his service beyond the natural progression of the disease?  These problems are not congenital diseases and there is no reason to believe that his active service duty in any way worsened these issues that I have described as congenital irregularities.

5.  Is it at least as likely as not that the Veteran's current headaches are related to his active service? No.  I find his quite varied headaches to have no connection to his active service.

6.  Are the Veteran's current headaches secondary to his claimed cervical spine and brainstem disabilities[?] . . . No, his headaches are not secondary to his claimed cervical spine and brainstem disabilities.  

In closing I would state that the vast medical record demonstrates that [the Veteran]'s many complaints seem to have been sincerely, repetitively, and appropriately heard and addressed.  I would note that the behavior of the [Veteran] in calling in to his providers on many occasions to report some small event like taking a fall, but with only minor difficult[y] not warranting a visit for urgent evaluation "just to give the provider a heads up" (to paraphrase), is quite consistent with a person who suffers from Obsessive Compulsive Disorder and anxiety mood disorders as he does.  It appears to me that many (a majority?) of his health care visits were the result of his hypervigilance.  He obviously uses the internet to help with his own diagnosis, which no doubt gives his providers difficulty at times.  I have worked hard to honor and fully consider [the Veteran]'s complaints and claims, but find nothing in the record to review that supports them.  He has been evaluated by other neurosurgeons that appear to have come to the same conclusions.  

The Board requested clarification of the VHA specialist's opinion in August 2015.  In an August 2015 addendum, the VHA specialist clarified as follows:  

5. . . . CLARIFICATION: I do not believe that this is a connection between his active service and the claimed cervical spine and brainstem disabilities.  In fact, as I have described the claimed problems as congenital irregularities.  They are asymptomatic in my opinion, and did not arise in any event from his active service, and are not the source of problems that were worsened by his active service.

6. . . . CLARIFICATION: I do not believe that the cervical spine and basilar invagination congenital irregularities are the source of headaches in anyone.  There is nothing pathologic about these irregularities that would produce headaches.  Therefore there is no potential for active service events to worsen a headache problem related to these findings.  There are many causes of headaches.  There is no other active service event that I could identify that would likely be the cause of headache problems.  

The Veteran and his representative were provided copies of the July 2015 VHA specialist's opinion and the August 2015 addendum in a December 2015 letter and has been given an adequate and appropriate amount of time to respond to those opinions.  

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Finally, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90 (1990).  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.; see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VAOPGCPREC 82-90 that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating.'").

Service connection may be granted for diseases of congenital, developmental, or familial origin, but not for defects, unless such defect was subject to, or aggravated by, superimposed disease or injury that resulted in additional disability during military service.  Id.; see also Quirin, supra.  

Further, a congenital disease, by its very nature, is the subject of presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), although generally such preexists a claimant's military service, and typically, entitlement to service connection for a congenital disease turns on the question of whether manifestations of the disease in service constituted "aggravation" of the condition; the presumption of soundness does not apply to congenital defects.  Id.  

Initially, the Board notes that the evidence in this case demonstrates that the Veteran's brainstem is shown to be "kinked" as a result of his basilar invagination, anterior angulation and fusion of the cervical spine and the base of the occiput and the fusion of his cervical spine.  Such, however, does not result in any brainstem or spinal cord disability, including any signal dysfunction.  Consequently, even though there is shown to be some "kinking" of the brainstem in this case, such does not result in any disability which can be the subject of a disability claim in this case.  

Instead, the evidence throughout the record shown above is clear that the Veteran does not have any brainstem or spinal cord disability.  Rather, as consistently noted, the Veteran has basilar invagination which is a congenital irregularity.  In 2015 and 2016 opinions, a VA neurosurgeon provided a thorough analysis of this condition, noting that in the Veteran's case, the irregularity was mild and had not progressed in at least eight years (as demonstrated by imaging studies).  The physician also explained that based on the mild nature and stability of the basilar invagination, it was very unlikely that the irregularity was causing any symptoms.  The physician added that it was important to note that the Veteran's basilar invagination is minimal enough that the brain stem is not adversely distorted or compressed.  He noted that the Veteran's brain stem had been evaluated with sophisticated electrical testing, Brain Stem Auditory Evoked Potentials, and Somatosensory Evoked Potentials and found to be normal.  The neurosurgeon's conclusion was that the Veteran's basilar invagination was a congenital, stable, asymptomatic finding.  He also noted that in some of the documents it was described as Chiari malformation but that this was incorrect.  He further noted that the non-segmentation irregularity between the 2nd and 3rd cervical vertebra (mistakenly called a spontaneous fusion in some of the documents) was not a rare irregularity and was not a source of symptoms.  He reiterated that the Veteran had no disability of the brainstem or the cervical spine.  He also noted that there was no evidence of superimposed disability on the basilar invagination during the Veteran's military service.  The Board must therefore deny service connection for the claimed brainstem disability at this time.  See 38 C.F.R. §§ 3.102, 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

Insofar as the Veteran and any examiner indicated that the Veteran had cervical arthritis during the appeal period, such as Dr. T.D., the Board finds that the evidence does not support a finding that the Veteran has been diagnosed with cervical arthritis during the appeal period.  It appears that the Veteran's cervical fusions are congenital defects, as discussed below, and that they are not arthritic in nature; moreover, there is no x-ray evidence of any arthritis shown in the record and the VHA specialist was extremely clear that the Veteran did not have any cervical spine arthritis shown in the record nor any disability of the cervical spine.  Consequently, the Board cannot find that the Veteran has a cervical spine arthritis disability shown during the appeal period at this time and, insofar as that disability is claimed in the record, the Board must also deny service connection for that disability at this time.  See Id.

The evidence of record regarding this finding of a defect rather than a disease is extremely clear, particularly by Dr. V.L.A. and the VHA specialist, and outweighs any finding to the contrary.  Generally, all of the examiners have agreed in this case that the Veteran's claimed cervical spine "disabilities" (which have been shown to be a congenital defect or irregularity rather than a disability) have been stable throughout the appeal period.  Therefore, while the Board acknowledges that several nurse practitioners opined that those conditions were "diseases," particularly in the context of aid and attendance examinations, the Board finds that such evidence is heavily outweighed by the other evidence of record, particularly by other, more qualified physicians such as the VHA neurosurgeon, and Dr. V.L.A, which have found that the Veteran's cervical spine disabilities are congenital defects and not congenital diseases.  The opinion from the VHA specialist in particular is supported by a thorough and cogent rationale.

The Board acknowledges the Veteran's statements that his conditions are diseases rather than defects; however, the Veteran is not a medical expert and he is not competent to give any opinion as to whether his conditions are congenital diseases rather than defects as this is a complex medical question.  See Jandreau, supra; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Insofar as the Veteran has submitted any treatise evidence regarding defect versus disease in this case, the Board finds that such evidence is not particularly persuasive as to whether the Veteran's claimed cervical spine disorders are congenital diseases rather than defects.  Instead, it appears that the VHA specialist and other examiners of record considered this evidence in their review of the claims file and rejected that evidence.  Specifically, the VHA neurosurgeon provided great detail regarding the Veteran's basilar invagination and how it is very mild (and therefore not affecting the brainstem or causing any symptoms) and has been stable for at least eight years based on imaging studies.  This opinion and rationale provides a solid basis for finding that these claimed conditions are actually mild congenital symptoms.

Consequently, as the Veteran's cervical spine disabilities are congenital defects, service connection cannot be awarded unless the Veteran suffered an additional disability during military service due to superimposed disease or injury.  38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90; see also Quirin, supra.

Again, the Board acknowledges the Veteran's statements that he believes that he suffered several additional disabilities and/or injuries during military service, including increased pain and headaches as a result of his data processing technician job during military service.  However, while the Veteran is competent to assert symptomatology suffered during military service, he is not competent to opine as to whether he suffered an additional disability during military service or to opine as to the etiology of the symptoms, as such requires some degree of medical expertise.  See Jandreau, supra; Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The 2015 medical opinion from the VHA neurosurgeon explicitly states that the Veteran did not have any superimposed disability during service on his congenital defect/irregularity of basilar invagination.  

The Veteran has asserted, and other examiners, usually nurse practitioners, appear to have indicated that the Veteran had headaches, cervicalgia, occipital neuralgia, and/or his myofascial pain syndrome which were the result of his cervical spine and brainstem disabilities.  However, this was refuted by the VHA neurosurgeon in the 2015 and 2016 opinions where he explains that the congenital defect of basilar invagination is mild in this Veteran and therefore would not cause symptoms.  In fact, the neurosurgeon refers to the basilar invagination as being asymptomatic.

Thus, the Board finds that the Veteran's cervical spine disabilities, as noted above, are congenital defects, and that the Veteran did not suffer from an additional disability during his active military service because of a superimposed disease or injury.  Accordingly, service connection for the Veteran's cervical spine congenital defects is not warranted and those claims are denied.  38 U.S.C.A. §§ 1111, 1131; 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90; see also Quirin, supra.

There is no evidence during military service to demonstrate that the Veteran suffered from cervicalgia, occipital neuralgia, and/or myofascial pain syndrome.  The Veteran's service treatment records are void of any diagnosis of, treatment for, or complaints of those conditions, and of particular note, the Veteran did not report any cervical or occipital pain at any time during his period of service.  Thus, there is no basis to directly link these disorders to the Veteran's military service.

Consequently, the Board is left with the Veteran's headaches as the sole disorder which could possibly be found to be an disability related to service.  As noted above, the headaches have been noted to not be related to the basilar invagination as the VHA neurosurgeon has indicated that such irregularity or defect is so mild that it is very unlikely to be causing any symptoms.

The Veteran only sought treatment for a headache during service a single time in October 1992.  Such was for a headache that lasted 3-4 days.  At that time, the Veteran's headache was diagnosed as a muscle contraction headache, which was attributed to working long hours in front of a computer screen.  He was told to change the color of his monitor; the Veteran denied any chronic headaches at that time.  The Veteran did not seek any further treatment for headaches during military service, headaches were not shown during his separation examination, and the Veteran denied frequent or severe headaches in his separation report of medical history.  

Furthermore, the Veteran did not seek treatment for his headaches from discharge from service until November 2002, at which time he described those headaches as new onset or, at best, had been present for months; those headaches were shown to be accompanied with vertigo at that time, and vertigo is not shown to be present during military service at any time and the Veteran has not indicated that he had vertigo during military service.  

Consequently, insofar as the Veteran has asserted in his DRO hearing and in other statements of record that he had continued headaches during military service and after his discharge from service, the Board finds that evidence to not be credible in light of the numerous contemporaneous medical reports contrary to those lay reports of medical history.  The Board finds these contemporaneous medical reports made in the course of seeking medical treatment to be more probative regarding the presence of headaches and the length of time that he had suffered from headaches rather than his later reports of medical history regarding such made in the course of seeking VA benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Buchanan v Nicholson, 451 F.3d 1331 (Fed Cir. 2006) (lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  As a finder of fact, the Board may weigh the absence of contemporaneous medical records when assessing the credibility of the lay evidence); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

With respect to whether the Veteran's headaches are directly related to service, the Board acknowledges that the March 2013 examiner linked the Veteran's headaches to his job in service.  However, this opinion appears to have been based solely on the Veteran's reported history of continuous headaches since military service.  The Board has found the Veteran's contentions in this regard to not be credible given that he denied headaches at the time of his discharge from military service and given that in 2002 when he sought medical treatment for headaches, he described them as having a recent onset and made no contention of headaches being a continuous problem since his military service.  Thus, as the medical history from the Veteran upon which the March 2013 opinion is based has been found not credible, the Board finds the March 2013 opinion to have no probative value.  

The VHA neurosurgeon also noted that there were many causes of headaches and that there was no active service event that would likely be the cause of the Veteran's headaches.  The Board finds these other opinions of record, particularly the VHA specialist's opinion, to be most probative as to the direct nexus element regarding the Veteran's claimed headache disorder. 

In short, the Board finds that the probative evidence of record regarding any direct nexus to military service to be against a finding that the Veteran's headaches were incurred in or otherwise due to military service.  Service connection for headaches is therefore denied at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a brainstem disorder is denied.  

Service connection for headaches is denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


